Exhibit 10.12

 

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement is entered into as of August
15, 2016 (the “Amendment”), by and between HERITAGE BANK OF COMMERCE (“Bank”),
and BRIDGELINE DIGITAL, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 9, 2016 and as amended from time to time (the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     Borrower acknowledges that there are existing and uncured Events of
Default arising from Borrower’s failure to comply with Section 6.9(b) of the
Agreement for the period ended June 30, 2016 (the “Covenant Default”). Subject
to the conditions contained herein and performance by Borrower of all of the
terms of the Agreement after the date hereof, Bank waives the Covenant Default.
Bank does not waive Borrower’s obligations under such section after the date
hereof and as amended herein, and Bank does not waive any other failure by
Borrower to perform its Obligations under the Loan Documents.

 

2.     The following definition in Section 1.1 of the Agreement is amended and
restated in its entirety to read as follows:

 

“Revolving Line” means a credit extension of up to Two Million Five Hundred
Thousand Dollars ($2,500,000).

 

3.     The following is added as a new subsection (c) to the end of Section 6.9
of the Agreement:

 

(c)     Minimum Cash. Borrower shall maintain at all times at least $500,000 in
unrestricted cash in its accounts at Bank.

 

4.     Exhibit D to the Agreement is replaced in its entirety with the Exhibit D
attached hereto.

 

5.     Exhibit E to the Agreement is replaced in its entirety with the Exhibit E
attached hereto, with revised amounts for quarter ending September 30, 2016
reflected in the attached Exhibit E.

 

6.     Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing (other
than the Covenant Default).

 

7.     Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

8.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrower shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.

 

9.     As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)     this Amendment, duly executed by Borrower;

 

(b)     payment of a waiver fee equal to $2,000, plus an amount equal to all
Bank Expenses incurred through the date of this Amendment; and

 

(c)     such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

BRIDGELINE DIGITAL, INC.



 

 

  By:               Name:                Title:                              

HERITAGE BANK OF COMMERCE



 

 

  By:               Name:               Title:    

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit D
Compliance Certificate

 

TO:

HERITAGE BANK OF COMMERCE

 

FROM:

BRIDGELINE DIGITAL, INC.

 

The undersigned authorized officer of BRIDGELINE DIGITAL, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

A/R & A/P Agings

 

Monthly within 30 days

 

Yes

No

Sales journal

 

Monthly within 30 days

 

Yes

No

Collections journal

 

Monthly within 30 days

 

Yes

No

Borrowing Base Certificate

 

Monthly within 30 days

 

Yes

No

Deferred Revenue Schedule

 

Monthly within 30 days

 

Yes

No

Balance Sheet and Income Statement

 

Monthly within 30 days

 

Yes

No

Compliance Certificate

 

Monthly within 30 days

 

Yes

No

Quarterly Financial statements/Form 10-Q

 

Quarterly within 5 days of filing

 

Yes

No

Annual Financial Statements/Form 10-K/ (CPA audited)

 

Annually within 5 days of filing

 

Yes

No

Borrower’s tax returns and schedule (CPA prepared)

 

Annually within 5 days of filing but no later than October 31st of each year

 

Yes

No

Personal Guarantor’s personal financial statements

 

Annually no later than October 31st of each year (or more frequently as Bank may
request)

 

Yes

No

A/R and Collateral audit

 

Semi-annually

 

Yes

No

IP Notices

 

As required under Section 6.10

 

Yes

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

Asset Coverage Ratio

 

1.40 : 1.00

 

_____: 1.00

 

Yes

No

Minimum Unrestricted Cash at Bank

 

$500,0000

 

$_________

 

Yes

No

Minimum quarterly Adjusted EBITDA for 9/30/16

 

Negative deviation not to exceed 25% from $__________ or $200,000

  $_________  

Yes

No

Minimum quarterly Adjusted EBITDA for 12/31/16 and beyond

 

Negative deviation not to exceed 25% from Financial Plan or $200,000

  __________  

Yes

No

 

Comments Regarding Exceptions: See Attached.

 

 

BANK USE ONLY

 

 

 

 

     

 

 

 

 

Received by:    

 

Sincerely,

 

 

  AUTHORIZED SIGNER

 

             

 

 

 

Date:    

 

 

 

 

     

 

 

 

 

Verified:    

 

SIGNATURE

 

 

  AUTHORIZED SIGNER

 

 

 

 

     

 

      Date:       TITLE                   Compliance Status Yes    No          
  DATE            

 